DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 04/02/2019.

Status of Claims


Claim 8 has been amended. 
Claims 1-20 are now pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because of the following:
Fig. 1 element number 118 is used for both “user interface” and “application data”. 
Fig. 8 element number 815 is used for both “Application Analysis Engine” and “Other Computing Devices”. Based on the specification, the “Other Computing Devices” should have element number 850.
Fig. 9 element number 916 is used for both “Tablet Computing Device” and “Store”. Based on the specification, the “Tablet Computing Device” should have element number 906.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Specification

The disclosure is objected to because of the following informalities: 
Fig. 7 element numbers 705, 720, 730, 735, and 761 are missing from the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Automated Suggestions for To-Do List Reminders via Native Notifications”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a method (claims 1-8), a system (claims 9-14) and a computer-readable storage device (claims 15-20).
Step 2A (1): Independent claims 1, 9, and 15 are directed to an abstract idea of “managing personal behavior”, based on the following claim limitations: “receiving a plurality of tasks, each of the plurality of tasks received with an associated due date; surfacing a notification, wherein the notification comprises: an indication that at least one of the plurality of tasks has not been completed, and an indication that at least one of the plurality of tasks has been completed; surfacing, in association with the notification, a selectable suggestion element for adding one or more incomplete tasks from the plurality of tasks to a to-do list for a current day; receiving a selection of the selectable suggestion element; and adding an incomplete task corresponding to the selectable suggestion element to the to-do list for the current day.” These claims describe a process of facilitating task/to-do list generation, notification/reminder settings, and task management for a user. Dependent claims 2-8, 10-14, and 16-20 further describe how tasks/to-do lists are generated, notification/reminder criteria is established, and management of to-do lists. In summary, a computing device is being used to generate and manage to-do list tasks (i.e. instructions) for an individual, thus managing their personal behavior. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. social activities, teaching, and following rules or instruction) and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 4, 9, 12, 13, 15, 17, and 18 recite additional elements of a device, a system comprising a memory for storing executable program code, one or more processors, and a computer-readable storage device comprising executable instructions. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing components/devices that are used to perform the abstract idea of task generation and management. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 4, 9, 12, 13, 15, 17, and 18 recite additional elements of a device, a system comprising a memory for storing executable program code, one or more processors, and a computer-readable storage Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.
Claims 15-20 are rejected under 35 U.S.C 101 because the specification fail to provide support for a special definition of the “computer-readable storage device”. The broadest reasonable interpretation is supported by Applicant’s specification in at least paragraphs [0053] and [0059]. The Applicant’s specification does not clearly state that “computer-readable storage device” excludes transitory signals nor provide a clear 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 1O1, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2017/0083179 A1) in view of Reter et al. (US 2011/0126123 A1).
As per claims 1 and 9 (Original), Gruber teaches a method (Gruber e.g. Gruber teaches techniques for processing task items and triggering notifications of task items (Abstract).)  and system for surfacing reminders, the system comprising a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to (Gruber e.g. FIG. 1 is a block diagram that depicts a system 100 that is used for creating task items and processing task items. System 100 includes a device 110, a network 120, and a cloud 130 [0026]. Fig. 16 is a block diagram that illustrates a computer system 1600 upon which an embodiment of the invention may be implemented [0198]. Computer system 1600 also includes a main memory 1606, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1602 for storing information and instructions to be executed by processor 1604 [0199].) : 
Gruber teaches receiving a plurality of tasks, each of the plurality of tasks received with an associated due date; (Gruber e.g. Fig. 1, Task items may be created on device 110 or in cloud 130 based on input received at device 110 [0034]. The input (whether voice or text) includes one or more details about a task [0021]. A task item is associated with both a location and a date/time [0086].)
Gruber teaches surfacing a notification, wherein the notification comprises: an indication that at least one of the plurality of tasks has not been completed, and an indication that at least one of the plurality of tasks has been completed; (Gruber e.g. Fig. 1 task manager 112 may be entirely responsible for maintaining task items and generating any notifications when triggering events occur [0036]. A task item may be associated with one or more triggering criteria (or triggers) that, when satisfied, causes a notification to be presented to a user of device 110 or some other action to be performed. Triggering criteria include time, location, relative travel time, context triggers, and exogenous triggers [0064]. [0064].) A task item may be associated with a complete or an incomplete status. Task manager 112 may provide an interface for a user to view task items managed by task manager 112 and determine whether a task item is complete or not [0130].)
Gruber does not explicitly teach, however, Reter teaches surfacing, in association with the notification, a selectable suggestion element for adding one or more incomplete tasks from the plurality of tasks to a to-do list for a current day; (Reter e.g. Reter teaches a system and method for managing to-do list task items that provides a user interface having user interface elements for allowing the user to add one or more task items to a to-do list, edit one or more fields etc. ((Abstract) and [0006]). The invention additionally provides a "smartbar" where the user may seek to view or be recommended task item ideas that are related to one or more user specified preferences [0009]. Task items that are recommended to a user can be task items that have been created by other users within the same community as the user, pre-created task items that share tags with task items within the user's to-do list, pre-created task items that are related to 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Gruber’s techniques for processing task items to include offering suggestions for adding one or more incomplete tasks to a to-do list as taught by Reter in order to assist a user in creating task items for populating their to-do list (Reter e.g. [0009]).
Gruber does not explicitly teach, however, Reter teaches receiving a selection of the selectable suggestion element; and (Reter e.g. Fig. 8 illustrates an exemplary method by which a user may be recommended to-do list task items for inclusion in a to-do list [0021]. A user can request to view task items that are recommended for that user [0044].) 
Gruber does not explicitly teach, however, Reter teaches adding an incomplete task corresponding to the selectable suggestion element to the to-do list for the current day. (Reter e.g. Fig. 8, In the event that a user views a pre-created task item that is of interest to the user, the user may simply activate a corresponding “add icon 801 to cause the task item to be added to their to-do list (Fig. 8 and [0044]).)
As per claim 15 (Original), Gruber teaches a computer-readable storage device comprising executable instructions that, when executed by one or more processors, assists with surfacing reminders, the computer- readable storage device including instructions executable by the one or more processors for (Gruber e.g. Fig. 16 Computer system 1600 includes main memory 1606. Main memory 1606 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1604. Such instructions, when stored in non-transitory storage media accessible to processor 1604, render computer system 1600 into a special-purpose machine that is customized to perform the operations specified in the instructions [0199].) : 
       Gruber teaches identifying a plurality of tasks, each of the identified tasks having an associated due date; (See claim 1a for response.)
       Gruber teaches surfacing a notification comprising: an indication that at least one of the identified tasks has not been completed, and an indication that at least one of the identified tasks has been completed; (See claim 1b for response.)
       Gruber in view of Reter teach surfacing, in association with the notification, a selectable suggestion element for adding one or more incomplete tasks from the identified tasks to a to-do list; (See claim 1c for response.)
       Gruber in view of Reter teach receiving a selection of the selectable suggestion element; and (See claim 1d for response.)
       Gruber in view of Reter teach adding an incomplete task corresponding to the selectable suggestion element to the to-do list
As per claims 2 and 10 (Original) Gruber in view of Reter teach the method of claim 1 and system of claim 9, Gruber also teaches further comprising: receiving a selection of one or more days of a week and a time associated with the one or more days of the week that a user would like to receive to-do list reminders on; and surfacing the notification in response to the time being reached on one of the one or more days of the week. (Gruber e.g. Generating task items include a user providing voice or text input that includes details about a task. After the text is selected, the user may be presented with one or more options, one of which is a "Remind" option which, when selected, causes a task item to be generated. Details of the task item may be also determined from other context data, such as a time or event to trigger a notification of the task [0056]. The time of a time trigger may be an absolute time (e.g. Jun. 6, 2011, 9 AM Pacific Time), a relative time (e.g. "10 minutes before the Patriots-Jets football game."), a recurring time (e.g. "Every Thursday at LOAM), or a symbolic deadline (e.g. "end of business day") [0065]. When one or more triggering criteria of a task item are satisfied, a notification (or other action) is "triggered." Triggering criteria include time, location, relative travel time, context triggers, and exogenous triggers [0064].)
As per claims 4, 12, and 17 (Original), Gruber in view of Reter teach the method of claim 1, system of claim 9, and computer-readable storage device of claim 15, Gruber also teaches wherein the one or more tasks that may be added to the to-do list for the current day based on selection of the selectable suggestion element are selected based on a device on which the notification is surfaced. (Gruber e.g. Fig. 1, A system 100 used for creating task items and processing task items includes a device 110, a network 120, and a cloud 130 [0026]. Device 110 is any 
As per claim 5 (Original), Gruber in view of Reter teach the method of claim 1, Gruber does not teach, however, Reter teaches wherein the to-do list for the current day is a new to-do list, and wherein the incomplete task corresponding to the selectable suggestion element is a first task added to the new to-do list
As per claim 6 (Original), Gruber in view of Reter teach the method of claim 1, Gruber does not teach, however, Reter teaches wherein the to-do list for the current day is an existing to-do list, and wherein the incomplete task corresponding to the selectable suggestion element is not a first task added to the existing to-do list. (Reter e.g. The user interface elements allow a user to add new task items to a to-do list [0006]. A user can interact with graphical user interface elements to create and manage one or more lists of task items [0036]. The system additionally provides a user with the ability to move items within a given list and/or between lists. A user may single click on a task item to hold and drag the task item from one listing (e.g. recommended list) to another list (e.g. existing to-do list) [0045]. In the event that a user views a pre-created task item that is of interest to the user, the user may simply activate a corresponding “add icon 801 to cause the task item to be added to their to-do list (Fig. 8 and [0044]).)
As per claim 7 (Original), Gruber in view of Reter teach the method of claim 1, Gruber does not explicitly teach, however, Reter teaches wherein the notification comprises a comparison of a number of the plurality of tasks that have not been completed, with a number of the plurality of tasks that have been completed. (Reter e.g. Fig. 9 element 901 number (e.g. (3)) serve to indicate the total number of task items within each list [0045]. Similarly in Figs. 10B, 10C, 11, and 12, the numbers beside the “To-do” or “To-buy” (i.e. not completed) and “Got it done” (i.e. completed) categories indicate the number of tasks in each list.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Gruber’s techniques for processing 
As per claims 8 (Currently Amended) and 14 (Original), Gruber in view of Reter teach the method of claim 1 and system of claim 9, Gruber also teaches wherein the one or more tasks that may be added to the to-do list for the current day based on selection of the selectable suggestion element are identified based on crawling one or more productivity applications for task-related events. (Gruber e.g. Context data associated with user input that initiates the generation of a task item may come from one of many sources that include data that is or was displayed on device 110 ("display data"), data that is stored on or in association with device ("personalized data), data that is or was processed by the device 110 ("process data") data that was previously provided by a user of device 110 ("input data"), and data that indicates the location of device 110 ("location data") [0047]. For example, calendar events created in the context of a calendar application are used to create task items that are managed by task manager 112 (Fig. 15 and [0193]).
As per claims 13 and 18 (Original) Gruber in view of Reter teach the system of claim 12 and computer-readable storage device of claim 17, Gruber also teaches wherein the device type comprises one of: a mobile computing device, a desktop computing device, a personal computing device, and a work computing device. (Gruber e.g. Fig. 1 depicts a system 100 that is used for creating task items and processing task items. System 100 includes a device 110, a network 120, and a cloud 130 [0026]. Device 110 is any computing device that is capable of receiving input from a user and displaying information about tasks. Device 110 include a desktop computer and 
As per claim 19 (Original) Gruber in view of Reter teach the computer-readable storage device of claim 15, Gruber does not teach, however, Reter teaches wherein the one or more tasks that may be added to the to-do list based on selection of the selectable suggestion element are identified based on being of a specific task type. (Reter e.g. The invention additionally provides a "smartbar" where the user may seek to view or be recommended task item ideas that are related to one or more user specified preferences, e.g., task items related to a description of their home, lifestyle, etc.[0009].)
As per claim 20 (Original) Gruber in view of Reter teach the computer-readable storage device of claim 19, Gruber also teaches wherein the specific task type comprises one of: a most frequently completed task type, a least frequently completed task type, an urgent task type, a work task type, and a personal task type. (Gruber e.g. Fig. 1 NLP service 132 determines, based on input from a user of device 110, one or more categories to associate with a task item. Non-limiting examples of categories with which a task item may be associated include things to purchase, things to do on vacation, things to do at work, and things to do while driving [0061].)
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2017/0083179 A1) in view of Reter et al. (US 2011/0126123 A1) and in further view of Yalamanchili (US 2019/0289124 A1).
As per claims 3 and 11 (Original) Gruber in view of Reter teach The method of claim 2 and system of claim 10, Gruber in view of Reter do not explicitly teach, however, Yalamanchili teaches  wherein a plurality of the one or more days of the week that the user would like to receive to-do list reminders on are selectable via: a single-input selection of a weekend element corresponding to Saturday and Sunday; and a single-input selection of a weekday element corresponding to Monday, Tuesday, Wednesday, Thursday, and Friday. (Yalamanchili e.g. Fig. 4B, Yalamanchili teaches systems and methods are described for providing a notification mode determination service that apply various criteria to determine a mode for displaying a notification on a mobile computing device (Abstract). Fig. 4B notification mode setting 454 further include time-based criteria 460A-C, which specify days of the week and times of day at which the alternate notification mode is to be used.  For example, the time-based criterion 460A specifies that the alternate (deferred) notification mode is to be used on weekdays between 6:00 a.m. and 9:00 a.m. (Mon-Fri), and the time-based criterion 460B specifies that the alternate mode is to be used on weekends (Sat-Sun) between 6:00 a.m. and 11:00 a.m. [0055]. In some embodiments, the notification mode settings 454 may include criteria based on calendar events, such as the calendar event criterion 464. The criteria may relate to events associated with a particular category, location, participant, timeframe (e.g., during business hours), or other criteria for specifying particular events or sets of events [0056].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Gruber in view or Reter’s notification/reminder setting to include selection of weekday and weekend elements as taught by Yalamanchili in order to effectively manage notifications (Yalamanchili e.g. [0009]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624